NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD SCOTT KINDRED,                          No.    17-17431

                Plaintiff-Appellant,            D.C. No. 1:14-cv-01652-AWI-MJS

 v.
                                                MEMORANDUM*
MARISA BIGOT; KENNETH BELL,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      California civil detainee Richard Scott Kindred appeals pro se from the

district court’s order denying his motions for a preliminary injunction and a

temporary restraining order. We have jurisdiction under 28 U.S.C. § 1292(a)(1).

We review for an abuse of discretion. Religious Tech. Ctr., Church of Scientology



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Int’l, Inc. v. Scott, 869 F.2d 1306, 1309 (9th Cir. 1989). We affirm.

      The district court did not abuse its discretion in denying Kindred’s requests

for preliminary injunctive relief against Bell because Kindred failed to demonstrate

that he would likely suffer irreparable harm in the absence of the requested relief.

See Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014)

(setting forth requirements for obtaining a preliminary injunction); Stuhlbarg Int’l

Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)

(explaining that standards for issuing a temporary restraining order and a

preliminary injunction are “substantially identical”); Goldie’s Bookstore v.

Superior Court, 739 F.2d 466, 472 (9th Cir. 1984) (“Speculative injury does not

constitute irreparable injury.”); see also Gomez v. Vernon, 255 F.3d 1118, 1128

(9th Cir. 2001) (“In general, injunctive relief is to be used sparingly, and only in a

clear and plain case.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Kindred’s requests

for preliminary injunctive relief against individuals not before the district court

because the district court could not provide relief against such individuals. See

Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1985) (federal courts “may not attempt

to determine the rights of persons not before the court”).

      We reject as unsupported by the record Kindred’s contentions that

defendants did not serve Kindred copies of defendants’ motions to strike and that


                                           2                                    17-17431
the district court failed to recognize Kindred is a civil detainee.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                17-17431